Citation Nr: 0733854	
Decision Date: 10/26/07    Archive Date: 11/07/07

DOCKET NO.  04-12 901	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Buffalo, New York



THE ISSUE

Entitlement to an initial compensable evaluation for 
residuals of a radical prostatectomy between August 1, 2002, 
and October 6, 2006, and in excess of 20 percent thereafter.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel



INTRODUCTION

The veteran served on active duty from September 1965 to 
September 1967.  

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from an October 2002 rating decision of the 
RO.  

The RO, in pertinent part, awarded service connection for a 
radical prostatectomy and assigned a 100 percent evaluation 
effective on November 2, 1999, based on liberalizing 
legislation.  The 100 percent rating was continued while the 
veteran's prostate cancer was active.  A noncompensable 
evaluation was assigned effective on August 1, 2002.  

The veteran's claim was previously before the Board in March 
2006 and remanded for further development and adjudication.  
The matter has been returned to the Board and is ready for 
appellate disposition.  

In a November 2006 rating decision, the RO awarded an 
increased 20 percent evaluation effective on October 6, 2006.  

The Board notes that the veteran contended that the effective 
date of the award of the 20 percent rating should have been 
August 1, 2002.  See VA Form 21-4148 dated November 29, 2006.  
These assertions are addressed in the instant decision by 
reason of the Board's consideration of "staged" ratings as 
prescribed by Fenderson v. West, 12 Vet. App. 119, 125-126 
(1999).  



FINDINGS OF FACT

1.  The veteran has been apprised of what evidence would 
substantiate the claim for benefits and the allocation of 
responsibility for obtaining such evidence; and all relevant 
medical and lay evidence obtainable and necessary to render a 
decision in this matter has been received.  

2.  Between August 1, 2002 and July 15, 2004, the service-
connected radical prostatectomy residuals are not shown to 
have been productive of renal dysfunction; voiding 
dysfunction requiring the wearing of absorbent materials 
which had to be changed less than two times per day; 
obstructed voiding with or without stricture disease 
requiring dilatation one to two times per year; or urinary 
tract infection.  

3.  Beginning on July 15, 2004, the service-connected radical 
prostatectomy residuals are shown to have been productive of 
a disability picture that more nearly approximates that of 
nocturia one to two times per night.  

4.  Beginning on July 20, 2006, the service-connected radical 
prostatectomy residuals are shown to have been productive of 
a disability picture that more nearly approximates that of 
urinary leakage without the use of absorbent materials, 
nocturia two to three times per night and daytime voiding 
between one and a half to two hours.  



CONCLUSIONS OF LAW

1.  Between August 1, 2002, and July 15, 2004, the criteria 
for the assignment of a compensable evaluation for the 
service-connected residuals of the radical prostatectomy have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 4.7, 4.115a, 4.115b including Diagnostic 
Codes 7527, 7528 (2007).   

2.  Beginning on July 15, 2004, the criteria for the 
assignment of a 10 percent evaluation for the service-
connected residuals of a radical prostatectomy have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 4.7, 4.115a, 4.115b, Diagnostic Codes 7527, 7528 
(2007).  

3.  Beginning on July 20, 2006, the criteria for the 
assignment of a 20 percent evaluation, but not higher for 
residuals of a radical prostatectomy have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 4.7, 4.115a, 4.115b, Diagnostic Codes 7527, 7528 
(2007).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).  

The notice requirements of VCAA require VA to notify the 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
what subset of the necessary information or evidence, if any, 
the VA will attempt to obtain; and a general notification 
that the claimant may submit any other evidence she has in 
her possession that may be relevant to the claim.  Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  

The requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, 
a connection between the veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  

Such notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

However, insufficiency in the timing or content of VCAA 
notice is harmless if the errors are not prejudicial to the 
claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial 
error rule); see also Sanders, supra.

The appeal arises from the initial award of service 
connection granted in an October 2002 rating decision.  Thus, 
VCAA notice pertaining to an increased evaluation could not 
be provided prior to the decision on appeal.  

Following the award of benefits and pursuant to the March 
2006 remand action, in an April 2006 letter, the RO provided 
notice to the veteran regarding what information and evidence 
is needed to substantiate the increased rating claim, as well 
as what information and evidence must be submitted by the 
veteran, what information and evidence will be obtained by 
VA, and the need for the veteran to advise VA of or submit 
any further evidence he had in his possession that pertains 
to the claim.  

The veteran responded in April 2006 that he had no further 
evidence to submit in support of his claim.  In September 
2006, the veteran was notified that treatment records from 
Dr. IJ had been requested and that he was being scheduled for 
VA examination.  

Letters advising the veteran of the evidence needed to 
establish a disability rating and effective date were issued 
in April 2006 and September 2006.  The case was last 
readjudicated in a November 2006 rating decision wherein a 20 
percent rating was awarded effective on October 6, 2006.  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's post-service private and VA treatment records, and 
VA examination reports.  

As discussed above, the VCAA provisions have been considered 
and complied with.  The veteran was notified and aware of the 
evidence needed to substantiate this claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  

There is no indication that there is additional evidence to 
obtain, there is no additional notice that should be 
provided, and there has been a complete review of all the 
evidence without prejudice to the veteran.  As such, there is 
no indication that there is any prejudice to the veteran by 
the order of the events in this case.  See Pelegrini, supra; 
Bernard v. Brown, 4 Vet. App. 384 (1993).  

Any error in the sequence of events or content of the notice 
is not shown to have affected the essential fairness of the 
adjudication or to cause injury to the claimant.  See 
Sanders, supra.  Thus, any such error is harmless and does 
not prohibit consideration of this matter on the merits.  See 
Conway, supra; Dingess, supra;
 see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. 
Cir. 1998).  


Analysis

The Board has reviewed all the evidence in the veteran's 
claims file, which includes: his multiple contentions; VA 
treatment records; VA examination reports; and private 
medical records.  Although the Board has an obligation to 
provide adequate reasons and bases supporting this decision, 
there is no requirement that the evidence submitted by the 
veteran or obtained on her behalf be discussed in detail.  

Rather, the Board's analysis below will focus specifically on 
what evidence is needed to substantiate each claim and what 
the evidence in the claims file shows, or fails to show, with 
respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).  

The veteran asserts that his service-connected residuals of a 
radical prostatectomy warrants increased compensation based 
on such symptoms as urinary incontinence requiring him to 
change his underwear frequently, nocturia approximately three 
times per night, voiding four to five times per day and 
dribbling urine on a regular basis.  

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be 
reviewed in relation to their history.  38 C.F.R. § 4.1.  
Other applicable, general policy considerations are:  
interpreting reports of examination in light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability, 38 C.F.R. § 4.2; 
resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  

In general, the degree of impairment resulting from a 
disability is a factual determination and generally the 
Board's primary focus in such cases is upon the current 
severity of the disability.  Francisco v. Brown, 7 Vet. 
App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 
(1994).  

However, in Fenderson v. West, 12 Vet. App. 119 (1999), it 
was held that the rule from Francisco does not apply where 
the appellant has expressed dissatisfaction with the 
assignment of an initial rating following an initial award of 
service connection for that disability.  Rather, at the time 
of an initial rating, separate ratings can be assigned for 
separate periods of time based on the facts found - a 
practice known as "staged" ratings.  

Compensation for a radical prostatectomy residuals was 
awarded in an October 2002 rating decision on a presumptive 
basis due to the veteran's exposure to herbicides during his 
service in the Republic of Vietnam and his diagnosis of 
prostate cancer.   

The RO assigned a 100 percent rating effective on November 2, 
1999, based on liberalizing legislation, while the malignancy 
was active.  A noncompensable evaluation was ultimately 
assigned beginning on August 1, 2002.  

The veteran is appealing the noncompensable rating assigned 
after the cessation of surgical/therapeutic treatment and 
mandatory VA examination.  See 38 C.F.R. § 4.115b, Diagnostic 
Code 7528.  As such, the severity of the disability at issue 
shall be considered from the initial assignment of the 
disability rating to the present time.  See Fenderson, 12 
Vet. App. at 126. 

In a November 2006 rating decision, the RO awarded an 
increased 20 percent rating effective on October 6, 2006.  In 
a claim for an increased disability rating, the claimant will 
generally be presumed to be seeking the maximum benefit 
allowed by law and regulation and it follows that such a 
claim remains in controversy where less than the maximum 
benefit available is awarded.  As such, the veteran's claim 
remains in appellate status.  See AB v. Brown, 6 Vet. App. 35 
(1993).  

As an initial matter the Board notes that the veteran 
receives a separate rating for loss of erectile power.  Thus, 
any symptomatology related to this disorder cannot be 
considered in the assignment of the rating for residuals of a 
radical prostatectomy.  See 38 C.F.R. § 4.14 (the evaluation 
of the same disability under various diagnoses is to be 
avoided).  The Board further notes the veteran has been 
awarded special monthly compensation based on loss of use of 
a creative organ from June 2000.  

From August 1, 2002, the veteran's residuals of a radical 
prostatectomy were assigned a noncompensable evaluation under 
38 C.F.R. § 4.115b, Diagnostic Codes 7527, 7528.  In every 
instance, where the schedule does not provide for a no 
percent evaluation for a diagnostic code, a no percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31.  

A note following Diagnostic Code 7528 indicates that 
following the cessation of surgical, x-ray, antineoplastic 
chemotherapy, or other therapeutic procedure, the rating of 
100 percent shall continue with a mandatory VA examination at 
the expiration of six months.  If there was no local 
reoccurrence or metastasis, the disability is rated on 
residuals as voiding dysfunction or renal dysfunction, 
whichever is predominant.  38 C.F.R. § 4.115b.  Under 
Diagnostic Code 7527, postoperative residuals of the prostate 
are to be rated as voiding dysfunction or urinary tract 
infection whichever is predominant.  Id.  

Renal dysfunction is rated as follows: no percent, albumin 
and casts with history of acute nephritis or hypertension 
noncompensable under diagnostic code 7101; and 30 percent, 
albumin constant or recurring with hyaline and granular casts 
or red blood cells or transient or slight edema or 
hypertension at least 10 percent disabling under diagnostic 
code 7101.  38 C.F.R. § 4.115a.  

Voiding dysfunction is rated as follows: 20 percent, 
requiring the wearing of absorbent material which must be 
changed less than 2 times per day; 40 percent, requiring the 
wearing of absorbent material which must be changed 2 to 4 
times per day; and 60 percent, requiring the use of an 
appliance or the wearing of absorbent material which must be 
changed more than 4 times per day.  Id.  

Urinary frequency is rated as follows: 10 percent, daytime 
voiding interval between 2 and 3 hours or awakening to void 2 
times per night; 20 percent, daytime voiding interval between 
1 and 2 hours or awakening to void 3 to 4 times per night; 
and daytime voiding interval less than 1 hour or awakening to 
void 5 or more times per night.  Id.  

Urinary tract infection is rated as follows: 10 percent, 
long-term drug therapy, 1-2 hospitalizations per year and/or 
requiring intermittent intensive management; and 30 percent, 
recurrent symptomatic infection requiring drainage/frequent 
hospitalization (greater than two times/year), and/or 
requiring continuous intensive management.  Id.  

Having carefully considered the veteran's contentions in 
light of the evidence of record and the applicable law, the 
Board finds that the veteran's residuals of a radical 
prostatectomy do not warrant a compensable evaluation between 
August 1, 2002, and July 15, 2004.  In this regard, the 
evidence of record reveals the veteran was diagnosed with 
carcinoma of the prostate gland in 2000.  He underwent an 
elective radical prostatectomy in June 2000.  

While the veteran reported a loss of bladder control in 
December 2002, VA outpatient treatment records dated in 
October 2001 and March 2003, show the veteran denied having 
urinary symptoms.  Urinalysis was negative for occult blood.  

Upon VA examination in July 2002, the veteran reported having 
stress incontinence.  He denied lethargy, weakness, anorexia 
and weight loss.  He denied having nocturia since the 
surgery.  

The veteran's urinary stream was good and without hesitance.  
There was no dysuria or burning.  The veteran denied having 
had urinary tract infections or stones of the kidney or 
bladder.  

There was some microscopic hematuria, but it was due to a 
staple left in the bladder.  The veteran was not on any 
specific diet.  There was no history of acute nephritis.  

The veteran only needed catheterization in the perioperative 
period.  He denied having urinary tract dilatation drainage 
procedures or invasive/noninvasive procedures outside of the 
radical prostatectomy.  Blood pressure was 135/84.  His 
urinalysis was normal and prostate-specific antigen was below 
0.1.  

The records from Dr. IG dated in June 2002 show the veteran 
denied incontinence.  In July 2002, he denied having gross 
hematuria and dysuria.  In January 2003, the veteran 
complained of having incontinence with coughing and sneezing, 
but denied using of absorbent materials or having gross 
hematuria.  

In July 2003, the veteran indicated that he used a pad only 
once in a while.  Incontinence was considered to be better.  
The veteran denied having hematuria and dysuria.  

Based on the aforementioned, the Board finds that the 
veteran's residuals of a radical prostatectomy more closely 
approximate the criteria of no more than a noncompensable 
rating for the period between August 1, 2002, and July 15, 
2004. 38 C.F.R. §§ 4.7, 4.115a.  

However, the Board finds that, beginning on July 15, 2004, 
the disability more closely approximates the criteria for a 
10 percent evaluation based on urinary frequency.  

In this regard, an entry from Dr. IG dated on July 15, 2004, 
reveals the veteran complained of having nocturia one to two 
times per night.  He denied dysuria and gross hematuria.  
There was some incontinence with sneezing and laughing, but 
he denied the use of absorbent materials.  In July 2005, the 
veteran reported rare episodes of incontinence.  

While a 10 percent rating is warranted as of July 15, 2004, 
the evidence does not support a higher rating.  There was no 
objective evidence of: daytime voiding interval between 1 and 
2 hours or awakening to void 3 to 4 times per night; voiding 
dysfunction requiring the wearing of absorbent material which 
must be changed less than 2 times per day; or urinary tract 
infection.  38 C.F.R. § 4.115a.  

However, the Board finds that, as of July 20, 2006, the 
disability more closely approximates the criteria for a 20 
percent evaluation also based on urinary frequency.  

An entry from Dr. IG on this date reveals the veteran 
complained of having nocturia two to three times per night 
and daytime voiding every one and a half to two hours.  His 
urine stream was strong.  The veteran denied gross hematuria 
and dysuria.  He endorsed leakage with sneezing and lifting, 
but denied the use of pads.  

The October 2006 VA examination shows continued complaints of 
nocturia two to three times a night.  The veteran also 
reported daytime voiding four to five times.  Urine stream 
was normal.  

The veteran indicated urine dribbling was present, but he 
denied the use of pads.  He further denied interference with 
his daily activities.  The veteran denied hesitance, dysuria, 
urinary tract infections, renal colic, bladder stones, or 
nephritis.  He stated that he had not been hospitalized for 
urinary tract disease in the past year.  

There had been no need for catheterization, dilatation, or 
draining procedures.  The veteran was not taking any 
medications for the urinary tract nor were there any invasive 
procedures in the past year.  

While a 20 percent rating is warranted as of July 20, 2006, 
the objective evidence does not support a finding of daytime 
voiding interval less than one hour or awakening to void five 
or more times per night; voiding dysfunction requiring the 
wearing of absorbent material which must be changed 2 to 4 
times per day; or urinary tract infection.  38 C.F.R. 
§ 4.115a.  

Finally, the Board finds no evidence of an exceptional or 
unusual disability picture with related factors, such as 
marked interference with employment or frequent periods of 
hospitalization, so as to warrant referral of the case to 
appropriate VA officials for consideration of an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1); Shipwash 
v. Brown, 8 Vet. App. 218 (1995).  

There is nothing in the record to distinguish his case from 
the cases of numerous other veterans who are subject to the 
schedular rating criteria for the same disability.  

In summary, the preponderance of the evidence shows the 
veteran's residuals of a radical prostatectomy more nearly 
approximates the criteria for no more than a noncompensable 
rating between August 1, 2002, and July 15, 2004; no more 
than a 10 percent rating as of July 15, 2004, and no more 
than a 20 percent rating as of July 20, 2006.  





ORDER

An increased, compensable evaluation between August 1, 2002, 
and July 15, 2004, for the service-connected residuals of a 
radical prostatectomy is denied.  

An increased rating of 10 percent for the service-connected 
residuals of a radical prostatectomy beginning on July 15, 
2004, is granted, subject to the regulations applicable to 
the payment of VA monetary benefits.  

An increased rating of 20 percent for the residuals of a 
radical prostatectomy beginning on July 20, 2006, is granted, 
subject to the regulations applicable to the payment of VA 
monetary benefits.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals





 Department of Veterans Affairs


